Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 14, 2019

The Court of Appeals hereby passes the following order:

A19A2078. RODNEY COLLINS v. THE STATE.

      Rodney Collins was convicted of aggravated assault and other crimes, and we
affirmed his convictions on appeal. Collins v. State, 263 Ga. App. 601 (588 SE2d
799) (2003). Years later, he filed a “Motion to Challenge Subject Matter Jurisdiction,
Violation of Constitutional Restraints, and Fraud,” arguing that the State lacked
authority to prosecute him, his indictment was invalid, his grand jury proceedings
were improper, and his due process rights were violated. To remedy these alleged
problems, Collins asked the trial court to dismiss the criminal case against him. The
trial court denied the motion, and Collins appeals. We, however, lack jurisdiction.
      Collins’s motion essentially challenges his underlying convictions. See Jones
v. State, 290 Ga. App. 490, 494 (2) (659 SE2d 875) (2008). However, “a petition to
vacate or modify a judgment of conviction is not an appropriate remedy in a criminal
case.” Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786) (2009); see also Wright
v. State, 277 Ga. 810, 811 (596 SE2d 587) (2004). Any appeal from an order denying
or dismissing such a motion must be dismissed. See Roberts v. State, 286 Ga. 532,
532 (690 SE2d 150) (2010); Harper, 286 Ga. at 218 (2).
      To the extent Collins’s claims concerning the sufficiency of his indictment
could be construed as a motion in arrest of judgment, the motion is untimely because
it was not filed during the term of court at which the judgment was obtained. See
OCGA § 17-9-61 (b); Hammond v. State, 292 Ga. 237, 238 (734 SE2d 396) (2012).
For the foregoing reasons, this appeal is hereby DISMISSED.




                              Court of Appeals of the State of Georgia
                                     Clerk’s Office, Atlanta,____________________
                                                               06/14/2019
                                     I certify that the above is a true extract from
                              the minutes of the Court of Appeals of Georgia.
                                     Witness my signature and the seal of said court
                              hereto affixed the day and year last above written.


                                                                              , Clerk.